Opinion issued
April 28, 2011.

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-08-00192-CV
———————————
HG Shopping Centers, L.P. and IPC International Corp., Appellants
V.
Lindsey
Stockdale,
Appellee

 

 
On Appeal from the 151st District
Court 
Harris County, Texas

Trial Court Case No. 2004-02285
 

 
 MEMORANDUM OPINION
          Today, the Court considered the parties’ agreed motion to set aside the
trial court’s judgment pursuant to a settlement agreement.  This Court previously abated this case.  We order that it be reinstated.  We grant the agreed motion.  Pursuant to Texas Rule of Appellate Procedure
42.1(a)(2)(B), we set aside the trial court’s judgment without regard to the
merits and remand the case to the trial court for rendition of judgment in
accordance with the parties’ agreement.
PER CURIAM
Panel consists of Justices
Jennings, Keyes, and Higley.